Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered May 25, 2006, which denied defendants-respondents’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants fail to conclusively establish their defense that in 1992, plaintiff repudiated the partnership he now seeks to dissolve or relinquished his interest therein. Plaintiff denies receiving any calls for capital contributions and plausibly argues that no such contributions were needed because the partnership had been refinancing the mortgage on its property in increasingly larger amounts. Plaintiff also plausibly explains that the reason he did not stay in contact with the individual defendant after 1992 was because the latter told him that the property was abandoned or lost, a representation he did not doubt because of the downturn in the real estate market at that time. While defendants claim that the original partnership was dissolved in 1992 and new (unnamed) partners brought in, the original certificate of business remained on file at all relevant times and was never amended. In addition, judgments were entered against the partnership after 1992, including one against *267plaintiff individually that was satisfied in 1996. We have considered defendants’ other arguments and find them to be unavailing. Concur—Andrias, J.P., Friedman, Marlow and Sweeny, JJ.